Title: To Thomas Jefferson from Antoine Terrasson, 29 April 1788
From: Terrasson, Antoine
To: Jefferson, Thomas


          
            
              Sir
            
            Paris 29th April 1788.
          
          I have the honour to inclose to your Excellency some English and french papers relating the Enterprize of a canal in the state of South carolina and a writing from marquis De La fayette desiring a conversation on the matter at your leizure. As I am a stock holder and I have been elected one of the Directors in March of Last year, what you can verify by the news papers of that time, I have some mind to get a sufficient sum of money to carry the Enterprize in execution, since we have been obliged by the circumstances of the country to suspend it tho’ an excellent one very safe and very advantageous for the south and nort carolina and the undertakers too: You can judge of the credit it deserves by the Names of the subscribers.
          I am with Great respect your most humble and most obedient Servant,
          
            Terrasson Hotel De valois Cul de sac de la fosse aux chiens
          
        